Citation Nr: 1307676	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, step-daughter




ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1981.  He died in April 2007 and the appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.

The appellant and her step-daughter provided testimony at a hearing before the undersigned at the RO in January 2012.  A transcript is of record.  

The Board remanded the claim in May 2012 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007 due to lung cancer.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability; however, in August 2008, service connection for degenerative disc disease, lumbar spine, was granted with an effective date in June 2006.   
3.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

4.  Lung cancer was first demonstrated long after service and is not etiologically related to a disease or injury in service, including presumed asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In a letter issued in May 2012, VA notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death.  The letter also satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  The May 2012 letter contained the notice required by Hupp.

The appellant has substantiated the Veteran's status as a veteran.  The May 2012 letter contained information on the evidence needed to substantiate entitlement to service connection for a condition causing or contributing to the Veteran's death.  Although information regarding the effective date element of a claim was provided, the letter did not provide information regarding the rating element.  Since the appeal is being denied, no rating or effective date is being assigned and the appellant is, therefore, not prejudiced by the lack of such notice.

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of an November 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, including service treatment records and VA treatment records.  In the May 2012 letter, the appellant was asked to identify and provide authorization for VA to obtain all relevant treatment records.  To date, she has not responded or identified additional sources of information.    

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008).  A medical opinion was not obtained regarding the claimed connection between the Veteran's death and the claimed herbicide exposure; however, as herbicide exposure has not been shown, the Board has concluded that such an opinion is not required.  A medical opinion was obtained in November 2007 regarding the claimed connection between the Veteran's death and his presumed asbestos exposure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the November 2007 VA opinion obtained is adequate, as it was predicated on a full reading of the service treatment records as well as the VA treatment records contained in the claims file and contained a complete rationale for the opinions stated.  The examiner relied on the complete record, including the appellant's reports, as well as medical literature.  In fact, the examiner specifically discussed other possible factors to which the Veteran's lung cancer was most likely attributable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  
38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in May 2012, when it was remanded for additional development.  In accordance with the remand instructions, the appellant was provided notice compliant, in relevant part, with Hupp, in the May 2012 letter.  The appellant was also requested to provide information regarding relevant treatment, and, as noted above, she did not respond.  As such, there was no need for further development or medical opinion.  Since the record reflects compliance with the May 2012 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2012).  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The Board notes that the provisions of 38 C.F.R. § 3.303(b) are only applicable to disorders recognized by statute and VA regulation as "chronic," and that lung cancer is one such disease.  See 38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.309 (2012).  See also Walker v. Shinseki, No. 2011-7184 (Fed. Cir. Feb. 21, 2013).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran died April 2007.  According to his death certificate, lung cancer was the primary cause of death and no other secondary or contributory causes were listed.  The appellant has asserted her belief that the lung cancer was incurred due to in-service exposure to herbicides or asbestos.  

The Board notes that the terminal treatment records have not been obtained.  However, the appellant was asked in a May 2012 notice letter to identify the names and addresses of health care providers who treated the Veteran for his lung cancer since service and advised her that she may want to obtain the relevant treatment records from each provider.  To date, she has not responded.  As advised in the May 2012 Board remand and the May 2012 notice letter, "the duty to assist is not always a one-way street," and the appellant is ultimately responsible for submitting private medical evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Service connection was ultimately granted for degenerative disc disease, lumbar spine, with a noncompensable rating assigned, effective in June 2006.  The appellant does not contend, nor is there any evidence to suggest, that the service-connected disability caused or contributed to the Veteran's death.  

In addition, the appellant does not contend, and the record does not show, that the cause of the Veteran's death was directly incurred in service.  See 38 U.S.C.A. 
§ 1110) (West 2002); 38 C.F.R. § 3.303.  Service treatment records demonstrate only respiratory illnesses such as upper respiratory infection and the common cold during the Veteran's more than 20 years of service.  While an initial chest X-ray suggested possible tuberculosis, he had several subsequent chest X-rays which were either within normal limits or negative for findings of lung cancer.  Moreover, the disease was not diagnosed or treated during service.  

The first post-service report of any chronic respiratory disability was in a March 2004 discharge summary, which noted cystic/solid lung lesions of unknown etiology.  The appellant stated at the time that he usually had a "smoker's cough" but a week prior it started becoming productive of copious yellow sputum, a complete loss of appetite, fatigue, and achy pain.  He reported smoking one pack of cigarettes per day for 30 years.  A bronchoscopy was recommended but the Veteran refused and he was sent home.  August 2005 VA treatment records demonstrate the diagnosis of prostate cancer.  In September 2005 VA treatment, the Veteran reported a history of chronic obstructive pulmonary disease (COPD) as well as smoking one to one-and-a-half packs of cigarettes per day for 55 years.  Physical examination of his lungs revealed normal breath sounds bilaterally and he denied symptoms of shortness of breath, dyspnea on exertion, orthopnea, wheezes, and paroxysmal nocturnal dyspnea.  The Veteran noted that he was treated at a private hospital in 2004 for pseudomonas pneumonia and a March 2005 chest CT showed improvement.  

In a November 2007 VA opinion, the examiner noted that while the follow-up chest CT in 2005 showed improvement in the lesion noted in 2004, severe emphysematous changes were noted as well as some increased interstitial markings without pleural plaques.  

Regarding the appellant's contentions that the Veteran was exposed to herbicides during service,  the Board notes that a veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  However, the presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A.
§ 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R.
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.

Claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

To support his contention of Agent Orange exposure, in an October 2006 report of contact, the Veteran reported that he docked in Da Nang while aboard the U.S.S. Dewey.  The appellant submitted the Veteran's resume, where he listed service aboard the U.S.S. Semmes, Sellers, Compass Island, Bushnell, and Detroit.  Service treatment records also demonstrate service aboard the U.S.S. Glennon and Nawman.  During the January 2012 Board hearing, the appellant stated that she wasn't sure but she thought the Veteran had told her that he went ashore in Vietnam. 

Based on the evidence of record, however, the Board finds that the Veteran did not serve in Vietnam.  As an initial matter, the Veteran's Form DD 214s reflect service with the Navy but do not establish that he set foot in-country in the Republic of Vietnam.  

Additionally, in a May 2007 response to the RO's official request for information on dates of service in Vietnam, the Personnel Information Exchange System (PIES) response noted that the Veteran served aboard the USS Dewey DLG-14, which sailed in the official waters of Vietnam from January 14, 1968, to January 29, 1968, March 30, 1968, to April 12, 1968, and April 21, 1968, to May 6, 1968.  The findings also included that the record did not contain enough information to confirm that the Veteran ever set foot in Vietnam.

In a May 2009 U.S. Army and Joint Services Records Research Center (JSRRC)
Memorandum, the JSSRC found no evidence that Navy or Coast Guard ships transported tactical herbicides or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  The JSSRC also could not verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Furthermore, the Veterans Benefits Administration (VBA) maintains a list of ships associated with service in Vietnam and exposure to herbicide agents.  (http://vbaw.vba.va.gov/bl/21/rating/docs/shiplist.doc).  A review of the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list reveals none of the ships reported by the Veteran, the appellant, or demonstrated in the service personnel records have been found to have had exposure to herbicide agents.

Furthermore, service aboard a ship that anchored in an open deep-water harbor, such as Da Nang along the Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Part 28.h.  The Veteran was not shown to have served as a coxswain aboard ship and, in his October 2006 statement to VA, he did not report going ashore, but rather just docking in Da Nang.  While the appellant stated that she thought the Veteran had told her that he went ashore, her statement is equivocal and not supported by the personnel information obtained in this case.  

Overall, the evidence shows that the Veteran served on several vessels, including the U.S.S. Dewey, which was in waters off the shore of Vietnam.  None of the vessels are recognized as having operated primarily or exclusively on the inland "brown water" waterways of Vietnam or that either ship was a large "blue water" vessel that operated temporarily on the inland waterways or docked to the shore.

Indeed, the Board further notes that the Veteran himself has not claimed to have stepped foot in Vietnam, but rather to have served on ships docked in Da Nang.  Similarly, the PIES response noted that the U.S.S. Dewey sailed in the official waters of Vietnam, but did not report that the ship ever docked in Vietnam.  Such service similarly constitutes blue water service that does not warrant a presumption of herbicide exposure.  Finally, none of the vessels associated with the Veteran's service have been included among VBA's list of those associated with herbicide exposure.  
There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for lung cancer on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. §§ 3.307, 3.309.

However, even when a veteran is found to not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As noted above, however, the appellant does not contend, nor does the record reflect that he was diagnosed with lung cancer during service.  Rather, the service treatment records do not document any complaints of, or treatment for, the lung cancer.  

The medical documentation regarding severe lung-related issues demonstrates that it developed decades after the July 1981 separation from service.  None of the medical evidence includes a finding that the Veteran's lung cancer developed in service.  Additionally, there is no medical opinion evidence finding that there is a nexus between the Veteran's lung cancer and service.  Neither the Veteran, the appellant, nor her representative ever presented or identified any such medical evidence or opinion.

Regarding the claim of a connection between asbestos exposure and the Veteran's death from lung cancer, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 9 (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.
The Manual notes that common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include shipyard work, insulation work, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

The DD 214s demonstrate an MOS of Machinist's Mate.  Therefore, as this position likely involved working with steam pipes, the Board concedes the Veteran's exposure to asbestos over the course of his service aboard various vessels.  

Unfortunately, the evidence does not demonstrate a connection between the Veteran's asbestos exposure and his death from lung cancer.  

The only evidence concerning such a connection was in the November 2007 VA examination, where the VA examiner provided a negative opinion.  The examiner noted that the 2005 chest CT did not demonstrate pleural plaques and also noted the Veteran's significant history of cigarette smoking.  The examiner cited a report in the Journal of the National Cancer Institute in finding that the majority of risk for the Veteran's developing lung cancer was due to cigarette smoking and not from asbestos exposure during service.  The examiner stated that the clinical picture was that of COPD with productive cough as the primary symptom and not dyspnea as would be the primary symptom of asbestosis.  Moreover, his diagnostic tests were more consistent with COPD than asbestosis, particularly in light of the absence of pleural plaques.  The examiner also noted that the effect of the previous history of tuberculosis, given that there were no significant findings on X-ray in the area of the initial chest X-ray findings, were likely to be minimal, and were there any effect, it would have been non-service connected as the Veteran had these findings on the initial chest X-ray.  The examiner concluded based on the forgoing that the Veteran's COPD was due to his cigarette smoking and not due to any asbestos exposure.  Furthermore, it was less likely than not that the Veteran's lung cancer was due to asbestos exposure.  

To the extent that the appellant has asserted such a connection, the Board notes that she does not possess the medical expertise such an opinion would require.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the connection between asbestos exposure and lung cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no competent and credible evidence demonstrating a positive connection between the Veteran's presumed asbestos exposure and his death from lung cancer.  

Therefore, as there is no evidence that he was exposed to herbicides and no demonstration of a link between claimed herbicide exposure and his death from lung cancer, and, given the lack of medical evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's death from lung cancer and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


